      Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 1 of 36 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

THOMAS J. RICHARDS, and
HEATHER E. RICHARDS, his wife,

         Plaintiffs,
                                                         Case No:

v.                                                       JURY TRIAL DEMANDED

MONSANTO COMPANY,
a foreign corporation,

      Defendant.
_______________________________/

                                              COMPLAINT

              The Plaintiffs, THOMAS J. RICHARDS (hereinafter “Mr. Richards”) and HEATHER E.

     RICHARDS (hereinafter “Mrs. Richards”), sue the Defendant, MONSANTO COMPANY

     (hereinafter “Monsanto”), and allege the following:

                                        NATURE OF THE CASE

         1.       This is an action for damages suffered by Mr. and Mrs. Richards as a direct and

proximate result of Monsanto’s negligent and wrongful conduct in connection with the design,

development, manufacture, testing, packaging, promoting, marketing, advertising, distribution,

labeling, and/or sale of the herbicide Roundup®, containing the active ingredient glyphosate.

         2.       Mr. and Mrs. Richards maintain that Roundup® and/or glyphosate is defective,

dangerous to human health, unfit and unsuitable to be marketed and sold in commerce, and lacked

proper warnings and directions as to the dangers associated with its use.

         3.       Mr. and Mrs. Richards’ injuries, like those striking thousands of similarly situated

victims across the country, were avoidable.


                                                     1
  Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 2 of 36 PageID 2




                                    JURISDICTION AND VENUE

      4.       This Court has jurisdiction over Monsanto and this action pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between Mr. and Mrs. Richards and

Monsanto. Monsanto is incorporated and has its principal place of business outside of the State of

Florida, where Mr. and Mrs. Richards reside and are permanently domiciled.

       5.      The amount in controversy exceeds $75,000, exclusive of interest and cost.

       6.      The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       7.      Venue is proper within this district pursuant to 28 U.S.C. § 1391, in that Monsanto

conducts business here and is subject to personal jurisdiction in this district, including in Green

Cove Springs, Clay County, Florida. Furthermore, Monsanto sells, markets, and/or distributes

Roundup® within the Middle District of Florida, including within Green Cove Springs, Clay

County, Florida. Also, a substantial part of the acts and/or omissions giving rise to these claims

occurred within this district.

                                               PARTIES

       8.      Mr. and Mrs. Richards natural persons who are residents of, and permanently

domiciled in, Green Cove Springs, Clay County, Florida. Mr. and Mrs. Richards bring this action

for personal injuries and loss of consortium sustained by exposure to Roundup® (“Roundup”)

containing the active ingredient glyphosate and the surfactant polyethoxylated tallow amine

(“POEA”). As a direct and proximate result of being exposed to Roundup, Mr. Richards developed

non-Hodgkin’s lymphoma (hereinafter “NHL”), including but not limited to, mesenteric b-cell

lymphoma.

       9.      “Roundup” refers to all formulations of Monsanto’s Roundup products, including,

but not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup Custom

Herbicide, Roundup D-Pak herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,

                                                 2
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 3 of 36 PageID 3




 Roundup Fence & Hard Edger 1, Roundup Garden Foam Weed & Grass Killer, Roundup

 Grass and Weed Killer, Roundup Herbicide, Roundup Original 2k herbicide, Roundup

 Original II Herbicide, Roundup Pro Concentrate, Roundup Prodry Herbicide, Roundup

 Promax, Roundup Quik Stik Grass and Weed Killer, Roundup Quikpro Herbicide,

 Roundup Rainfast Concentrate Weed & Grass Killer, Roundup Rainfast Super

 Concentrate Weed & Grass Killer, Roundup Ready-to-Use Extended Control Weed &

 Grass Killer 1 Plus Weed Preventer, Roundup Ready- to-Use Weed & Grass Killer,

 Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra Dry, Roundup Ultra

 Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed & Grass Killer

 Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed & Grass

 killer Ready-to-Use Plus, Roundup Weed & Grass Killer Super Concentrate, Roundup

 Weed & Grass Killer1 Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide

 Deploy Dry Herbicide, or any other formulation of containing the active ingredient

 glyphosate.

        10.     Monsanto is a Delaware corporation, with a principle place of business in

 St. Louis, Missouri.

        11.     Monsanto advertises and sells goods, specifically Roundup, in the State of

 Florida, and in Green Cove Springs, Clay County, Florida in particular.

        12.     Monsanto transacted and conducted business within the State of Florida,

 and within Green Cove Springs, Clay County, Florida in particular, that relates to the

 allegations in this Complaint.

        13.     Monsanto derived substantial revenue from goods and products used in

 the State of Florida, and in Green Cove Springs, Clay County, in particular.



                                               3
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 4 of 36 PageID 4




        14.     Monsanto expected or should have expected its acts to have consequences

 within the State of Florida, and in particular, in Green Cove Springs, Clay County,

 Florida, and derived substantial revenue from interstate commerce.

        15.     Monsanto     engaged    in   the   business   of   designing,    developing,

 manufacturing, testing, packaging, marketing, distributing, labeling, and/or selling

 Roundup.

        16.     Monsanto is authorized to do business in the State of Florida, and did and

 does derive substantial income from doing business in the State of Florida, including in

 Green Cove Springs, Clay County, Florida.

        17.     Upon information and belief, Monsanto purposefully availed itself of the

 privilege of conducting activities with the State of Florida, thus invoking the benefits and

 protections of its laws.

        18.     Upon information and belief, Monsanto did design, sell, advertise,

 manufacture and/or distribute Roundup, with full knowledge of its dangerous and

 defective nature.

                                       FACTUAL ALLEGATIONS

        19.     At all relevant times, Monsanto was in the business of, and did, design,

 research, manufacture, test, advertise, promote, market, sell, distribute, and/or has

 acquired and is responsible for the commercial herbicide Roundup.

        20.     Monsanto is a multinational agricultural biotechnology corporation based

  in St. Louis, Missouri. It is the world’s leading producer of glyphosate.

        21.     Monsanto discovered the herbicidal properties of glyphosate during the

 1970’s and subsequently began to design, research, manufacture, sell and distribute

 glyphosate based “Roundup” as a broad spectrum herbicide.

                                              4
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 5 of 36 PageID 5




         22.     Glyphosate is the active ingredient in Roundup.

         23.     Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses

 known to compete with commercial crops grown around the globe.

       24.       Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately

 based only on whether a given organism produces a specific enzyme, 5-

 enolpyruvylshikimic acid-3- phosphate synthase, known as EPSP synthase.

         25.     Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate

 synthase that interferes with the shikimic pathway in plants, resulting in the accumulation

 of shikimic acid in plant tissue and ultimately plant death.

         26.     Sprayed as a liquid, plants absorb glyphosate directly through their leaves,

 stems, and roots, and detectable quantities accumulate in the plant tissues.

         27.     Each year, approximately 250 million pounds of glyphosate are sprayed on

 crops, commercial nurseries, suburban lawns, parks, and golf courses. This increase in use

 has been driven largely by the proliferation of genetically engineered crops, crops

 specifically tailored to resist the activity of glyphosate.

       28.       Monsanto is highly involved in the development, design, manufacture,

 marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of

 which are marketed as being resistant to Roundup i.e., “Roundup Ready®.” As of 2009,

 Monsanto was the world’s leading producer of seeds designed to be Roundup Ready®. In

 2010, an estimated 70% of corn and cotton, and 90% of soybean fields in the United

 States contained Roundup Ready® seeds.

         29.     The original Roundup, containing the active ingredient glyphosate, was

 introduced in 1974. Today, glyphosate products are among the world’s most widely used



                                                 5
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 6 of 36 PageID 6




 herbicides. 1

          30.    For nearly 40 years, consumers, farmers, and the public have used

 Roundup, unaware of its carcinogenic properties.

                    REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

          31.    The manufacture, formulation and distribution of herbicides, such as

 Roundup, are regulated under the Federal Insecticide, Fungicide, and Rodenticide

 Act (“FIFRA”), 7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the

 Environmental Protection Agency (the “EPA”) prior to their distribution, sale, or use, except as

 described by FIFRA 7 U.S.C. § 136a(a).

          32.    The EPA requires as part of the registration process, among other

 requirements, a variety of tests to evaluate the potential for exposure to pesticides,

 toxicity to people and other potential non-target organisms, and other adverse effects on

 the environment. Registration by the EPA, however, is not an assurance or finding of

 safety. The determination the EPA makes in registering or re-registering a product is not

 that the product is “safe,” but rather that use of the product in accordance with its label

 directions “will not generally cause unreasonable adverse effects on the environment.” 7

 U.S.C. § 136(a)(c)(5)(D).

          33.    FIFRA defines “unreasonable adverse effects on the environment” to mean

 “any unreasonable risk to man or the environment, taking into account the economic,

 social, and environmental costs and benefits of the use of any pesticide.” 7 U.S.C. §

 136(bb). FIFRA thus requires the EPA to make a risk/benefit analysis in determining

 whether a registration should be granted or allowed to continue to be sold in commerce.




 1
     Backgrounder, History of Monsanto’s Glyphosate Herbicides, June 2005.
                                            6
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 7 of 36 PageID 7




        34.     The EPA and the State of Florida registered Roundup for distribution,

 sale, and manufacture in the United States and within the State of Florida.

        35.     FIFRA generally requires that the registrant, Monsanto, conduct health

 and safety testing of pesticide products. The government is not required, nor is it able, to

 perform the product tests that are required of the manufacturer.

        36.     The evaluation of each pesticide product distributed, sold, or

 manufactured is completed at the time the product is initially registered. The data

 necessary for registration of a pesticide has changed over time. The EPA is now in the

 process of re-evaluating all pesticide products through a Congressionally-mandated

 process called “re-registration.” 7 U.S.C. §        136a-1.   In order to reevaluate these

 pesticides, the EPA demands the completion of additional tests and the submission of

 data for the EPA’s review and evaluation.

        37.     In the case of glyphosate and Roundup, the EPA had planned on releasing

 its preliminary risk assessment – in relation to the registration process – no later than July

 2015. The EPA completed its review of glyphosate in early 2015, but delayed releasing

 the assessment pending further review in light of the World Health Organization’s March

 24, 2015 finding that glyphosate is a “probable carcinogen,” as demonstrated by the

 mechanistic evidence of carcinogenicity in humans and sufficient evidence of

 carcinogenicity in animals.


                    MONSANTO’S FALSE REPRESENTATIONS
                    REGARDING THE SAFETY OF ROUNDUP®

        38.     In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

 Monsanto based on its false and misleading advertising of Roundup products.

 Specifically, the lawsuit challenged Monsanto’s general representations that its spray-on

                                               7
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 8 of 36 PageID 8




 glyphosate-based herbicides, including Roundup, were “safer than table salt” and

 "practically non-toxic" to mammals, birds, and fish. Among the representations the

 NYAG found deceptive and misleading about the human and environmental safety of

 Roundup are the following:

               a)     Remember that environmentally friendly Roundup
                      herbicide is biodegradable. It won't build up in the
                      soil so you can use Roundup with confidence along
                      customers' driveways, sidewalks and fences ...

               b)     And remember that Roundup is biodegradable and
                      won't build upin the soil. That will give you the
                      environmental confidence you need to use Roundup
                      everywhere you've got a weed, brush, edging or trimming
                      problem.

               c)     Roundup biodegrades into naturally occurring elements.

               d)     Remember that versatile Roundup herbicide stays
                      where you put it. That means there's no washing or
                      leaching to harm customers' shrubs or other desirable
                      vegetation.

               e)     This non-residual herbicide will not wash or leach in the soil. It
                      stays where you apply it.

               f)     You can apply Accord with “confidence because it
                      will stay where you put it” it bonds tightly to soil
                      particles, preventing leaching. Then, soon after
                      application, soil microorganisms biodegrade Accord
                      into natural products.

               g)     Glyphosate is less toxic to rats than table salt
                      following acute oral ingestion.

               h)     Glyphosate's safety margin is much greater than
                      required. It has over a 1,000-fold safety margin in
                      food and over a 700-fold safety margin for workers
                      who manufacture it or use it.

               i)     You can feel good about using herbicides by
                      Monsanto. They carry a toxicity category rating of
                      'practically non-toxic' as it pertains to mammals, birds
                      and fish.

                                            8
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 9 of 36 PageID 9




                 j)       “Roundup can be used where kids and pets will play
                          and breaks down into natural material.” This ad
                          depicts a person with his head in the ground and a pet
                          dog standing in an area which has been treated with
                          Roundup. 2
         39.     On November 19, 1996, Monsanto entered into an Assurance of

 Discontinuance with NYAG, in which Monsanto agreed, among other things, “to cease

 and desist from publishing or broadcasting any advertisements [in New York] that

 represent, directly or by implication” that:

                 a)       its glyphosate-containing pesticide
                          products or any component thereof are
                          safe, non-toxic, harmless or free from risk.

                 b)       its glyphosate-containing pesticide products or
                          any component thereof manufactured,
                          formulated, distributed or sold by Monsanto
                          are biodegradable

                 c)       its glyphosate-containing pesticide products or
                          any component thereof stay where they are
                          applied under all circumstances and will not
                          move through the environment by any means.

                 d)       its glyphosate-containing pesticide products or
                          any component thereof are "good" for the
                          environment or are "known for their
                          environmental                  characteristics."


                 e)       glyphosate-containing pesticide products or
                          any component thereof are safer or less toxic
                          than common consumer products other than
                          herbicides;

                 f)       its glyphosate-containing products or any
                          component thereof might be classified as
                          "practically non-toxic.

         40.     Monsanto did not alter its advertising in the same manner in any state other


 2
  Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of
 Discontinuance Pursuant to Executive Law § 63(15) (Nov. 1996).
                                                   9
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 10 of 36 PageID 10




  than New York, and on information and belief still has not done so today.

            41.     In 2009, France’s highest court ruled that Monsanto had not told the truth

  about the safety of Roundup. The French court affirmed an earlier judgment that

  Monsanto had falsely advertised its herbicide Roundup as “biodegradable,” and that it

  “left the soil clean.” 3

                             EVIDENCE OF CARCINOGENICITY IN ROUNDUP

            42.     As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic

  properties.

            43.     On March 4, 1985, a group of the EPA’s Toxicology Branch published
                                                                                    4
  a     memorandum       classifying   glyphosate   as   a   Category C oncogene.       oncogene.

  Category C oncogenes are possible human carcinogens with limited evidence of

  carcinogenicity.

             44.     In 1986, the EPA issued a Registration Standard for glyphosate (NTIS

      PB87- 103214). The Registration standard required additional phytotoxicity,

      environmental fate, toxicology, product chemistry, and residue chemistry studies. All of

      the data required was submitted and reviewed and/or waived. 5

              45.   In October 1991 the EPA published a Memorandum entitled “Second

  Peer Review of Glyphosate.” The memorandum changed glyphosate’s classification to Group E

  (evidence of non-carcinogenicity for humans). Two peer review committee members did not

  concur with the conclusions of the committee and one member refused to sign. 6



  3
    Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
  http://news.bbc.co.uk/2/hi/europe/8308903.stm
  4
    Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States
  Environmental Protection Agency.
  5
    http://www.epa.gov/oppsrrd1/reregistration/REDs/factsheets/0178fact.pdf
  6
    Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States
  Environmental Protection Agency.
                                                10
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 11 of 36 PageID 11




              46.     In addition to the toxicity of the active molecule, many studies support the

      hypothesis that glyphosate formulations found in Monsanto’s Roundup products are

      more dangerous and toxic than glyphosate alone. 7 As early as 1991 evidence existed

      demonstrating that glyphosate formulations were significantly more toxic than

      glyphosate alone. 8

              47.     In 2002, Julie Marc published a study entitled “Pesticide Roundup

      Provokes Cell Division Dysfunction at the Level of CDK1/Cyclin B Activation.”

              48.     The study found that Monsanto’s Roundup caused delays in the cell

      cycles of sea urchins, while the same concentrations of glyphosate alone proved

      ineffective and did not alter cell cycles.

              49.     In 2004, Julie Marc published a study entitled “Glyphosate-based

      pesticides affect cell cycle regulation.” The study demonstrated a molecular link between

      glyphosate-based products and cell cycle dysregulation.

              50.     The study noted that “cell-cycle dysregulation is a hallmark of tumor

      cells and human cancer. Failure in the cell-cycle checkpoints leads to genomic instability

      and subsequent development of cancers from the initial affected cell.” Further, “[s]ince

      cell cycle disorders such as cancer result from dysfunction of unique cell, it was of

      interest to evaluate the threshold dose of glyphosate affecting cells.” 9

              51.     In 2005, Francisco Peixoto published a study showing that Roundup’s

      effects on rat liver mitochondria are much more toxic and harmful than the same

      concentrations of glyphosate alone.

              52.     The Peixoto study suggested that the harmful effects of Roundup on


  7
    Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; March 2004
  8
    Martinez et al. 1991.
  9
    (Molinari, 2000; Stewart et al., 2003)

                                                    11
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 12 of 36 PageID 12




   mitochondrial bioenergetics could not be exclusively attributed to glyphosate and could

   be the result of other chemicals, namely the surfactant POEA, or alternatively due to the

   possible synergy between glyphosate and Roundup formulation products.

           53.        In 2009, Nora Benachour and Gilles-Eric Seralini published a study

   examining the effects of Roundup and glyphosate on human umbilical, embryonic, and

   placental cells.

           54.        The study used dilution levels of Roundup and glyphosate far below

   agricultural recommendations, corresponding with low levels of residues in food. The

   study concluded that supposed “inert” ingredients, and possibly POEA, change human

   cell permeability and amplify toxicity of glyphosate alone. The study further suggested

   that determinations of glyphosate toxicity should take into account the presence of

   adjuvants, or those chemicals used in the formulation of the complete pesticide. The

   study confirmed that the adjuvants in Roundup are not inert and that Roundup is always

   more toxic than its active ingredient glyphosate.

           55.        The results of these studies were confirmed in recently published peer-

   reviewed studies and were at all times available and/or known to Monsanto.

           56.        Monsanto knew or should have known that Roundup is more toxic than

   glyphosate alone and that safety studies on Roundup, Roundup’s adjuvants and “inert”

   ingredients, and/or the surfactant POEA were necessary to protect Mr. Richards from

   Roundup.

           57.        Monsanto knew or should have known that tests limited to Roundup’s

   active ingredient glyphosate were insufficient to prove the safety of Roundup.

           58.        Monsanto failed to appropriately and adequately test Roundup,

   Roundup’s adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Mr.

                                                 12
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 13 of 36 PageID 13




   Richards from Roundup.

          59.     Rather than performing appropriate tests, Monsanto relied upon flawed

   industry- supported studies designed to protect Monsanto’s economic interests rather

   than Mr. Richards and the consuming public.

          60.     Despite its knowledge that Roundup was considerably more dangerous

   than glyphosate alone, Monsanto continued to promote Roundup as safe.

                             IARC CLASSIFICATION OF GLYPHOSATE

          61.     The International Agency for Research on Cancer (“IARC”) is the

   specialized intergovernmental cancer agency the World Health Organization (“WHO”)

   of the United Nations tasked with conducting and coordinating research into the causes

   of cancer.

          62.     An IARC Advisory Group to Recommend Priorities for IARC

   Monographs during 2015–2019 met in April 2014. Though nominations for the review

   were solicited, a substance must meet two criteria to be eligible for review by the IARC

   Monographs: there must already be some evidence of carcinogenicity of the substance,

   and there must be evidence that humans are exposed to the substance.

          63.     IARC set glyphosate for review in 2015-2016. IARC uses five criteria for

   determining priority in reviewing chemicals. The substance must have a potential for

   direct impact on public health; scientific literature to support suspicion of

   carcinogenicity; evidence of significant human exposure; high public interest and/or

   potential to bring clarity to a controversial area and/or reduce public anxiety or concern;

   related agents similar to one given high priority by the above considerations. Data

   reviewed is sourced preferably from publicly accessible, peer-reviewed data.

          64.     On March 24, 2015, after its cumulative review of human, animal, and

                                               13
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 14 of 36 PageID 14




   DNA studies for more than one (1) year, many of which have been in Monsanto’s

   possession since as early as 1985, the IARC’s working group published its conclusion

   that the glyphosate contained in Monsanto’s Roundup herbicide, is a Class 2A “probable

   carcinogen” as demonstrated by the mechanistic evidence of carcinogenicity in humans

   and sufficient evidence of carcinogenicity in animals.

          65.     The IARC’s full Monograph was published on July 29, 2015 and

   established glyphosate as a class 2A probable carcinogen to humans. According to the

   authors glyphosate demonstrated sufficient mechanistic evidence (genotoxicity and

   oxidative stress) to warrant a 2A classification based on evidence of carcinogenicity in

   humans and animals.

          66.     The IARC Working Group found an increased risk between exposure to

   glyphosate and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and

   the increased risk continued after adjustment for other pesticides.

          67.     The IARC also found that glyphosate caused DNA and chromosomal

   damage in human cells.

                EARLIER EVIDENCE OF GLYPHOSATE’S DANGER

          68.     Despite the new classification by the IARC, Monsanto has had ample

   evidence of glyphosate and Roundup’s genotoxic properties for decades.

          69.     Genotoxicity refers to chemical agents that are capable of damaging the

   DNA within a cell through genetic mutations, which is a process that is believed to lead

   to cancer.

          70.     In 1997, Chris Clements published “Genotoxicity of select herbicides in

   Rana catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis

   (comet) assay.”

                                               14
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 15 of 36 PageID 15




          71.     The study found that tadpoles exposed to Roundup showed significant

   DNA damage when compared with unexposed control animals.

          72.     Both human and animal studies have shown that glyphosate and

   glyphosate-based formulations such as Roundup can induce oxidative stress.

          73.     Oxidative stress and associated chronic inflammation are believed to be

   involved in carcinogenesis.

          74.     The IARC Monograph notes that “[s]trong evidence exists that

   glyphosate, AMPA and glyphosate-based formulations can induce oxidative stress.”

          75.     In 2006 César Paz-y-Miño published a study examining DNA damage in

   human subjects exposed to glyphosate.

          76.     The study produced evidence of chromosomal damage in blood cells

   showing significantly greater damage after exposure to glyphosate than before in the

   same individuals, suggesting that the glyphosate formulation used during aerial spraying

   had a genotoxic effect on exposed individuals.

          77.     The IARC Monograph reflects the volume of evidence of glyphosate

   pesticides’ genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-

   based formulations is strong.”

          78.     Despite knowledge to the contrary, Monsanto maintains that there is no

   evidence that Roundup is genotoxic, that regulatory authorities and independent experts

   are in agreement that Roundup is not genotoxic, and that there is no evidence that

   Roundup is genotoxic.

          79.     In addition to glyphosate and Roundup’s genotoxic properties, Monsanto

   has long been aware of glyphosate’s carcinogenic properties.



                                             15
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 16 of 36 PageID 16




           80.     Glyphosate and Roundup in particular have long been associated with

   carcinogenicity and the development of numerous forms of cancer, including, but not

   limited to, NHL, multiple myeloma, and soft tissue sarcoma.

           81.     Monsanto has known of this association since the early to mid-1980s and

   numerous human and animal studies have evidenced the carcinogenicity of glyphosate

   and/or Roundup.

           82.     In 1985 the EPA studied the effects of glyphosate in mice finding a dose

   related response in male mice linked to renal tubal adenomas, a rare tumor. The study

   concluded the glyphosate was oncogenic.

           83.     In 2003 Lennart Hardell and Mikael Eriksson published the results of two

   case controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

           84.     The study concluded that glyphosate had the most significant relationship

   to NHL among all herbicides studies with an increased odds ratio of 3.11.

           85.     In 2003 AJ De Roos published a study examining the pooled data of mid-

   western farmers, examining pesticides and herbicides as risk factors for NHL.

           86.    The study, which controlled for potential confounders, found a relationship

   between increased NHL incidence and glyphosate.

            87.    In 2008 Mikael Eriksson published a population based case-control

   study of exposure to various pesticides as a risk factor for NHL.

           88.     This strengthened previous associations between glyphosate and NHL.

           89.     In spite of this knowledge, Monsanto continued to issue broad and

   sweeping statements suggesting that Roundup was, and is, safer than ordinary household

   items such as table salt, despite a lack of scientific support for the accuracy and validity

   of these statements and, in fact, voluminous evidence to the contrary.

                                                  16
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 17 of 36 PageID 17




          90.     Upon information and belief, these statements and representations have

   been made with the intent of inducing Mr. Richards, the agricultural community, and the

   public at large to purchase and increase the use of Monsanto’s Roundup for Monsanto’s

   pecuniary gain, and in fact, did induce Mr. Richards to use Roundup.

          91.     Monsanto made these statements with complete disregard and reckless

   indifference to the safety of Mr. Richards and the general public.

          92.     Notwithstanding Monsanto’s representations, scientific evidence has

   established a clear association between glyphosate and genotoxicity, inflammation, and

   an increased risk of many cancers, including, but not limited to, NHL, Multiple

   Myeloma, and soft tissue sarcoma.

          93.     Monsanto knew or should have known that glyphosate is associated with

   an increased risk of developing cancer, including, but not limited to, NHL, Multiple

   Myeloma, and soft tissue sarcomas.

          94.     Monsanto failed to appropriately and adequately inform and warn Mr.

   Richards of the serious and dangerous risks associated with the use of and exposure to

   glyphosate and/or Roundup, including, but not limited to, the risk of developing NHL, as

   well as other severe and personal injuries, which are permanent and/or long-lasting in

   nature, cause significant physical pain and mental anguish, diminished enjoyment of

   life, and the need for medical treatment, monitoring and/or medications.

          95.     Despite the IARC’s classification of glyphosate as a class 2A probable

   carcinogen, Monsanto continues to maintain that glyphosate and/or Roundup is safe,

   non- carcinogenic, non-genotoxic, and falsely warrant to users and the general public

   that independent experts and regulatory agencies agree that there is no evidence of

   carcinogenicity or genotoxicity in glyphosate and Roundup.

                                               17
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 18 of 36 PageID 18




             96.      Monsanto has claimed and continue to claim that Roundup is safe, non-

   carcinogenic, and non-genotoxic. These misrepresentations are consistent with

   Monsanto’s cavalier approach to investigating and ensuring the safety of its products, the

   safety of the public at large, and the safety of Mr. Richards.

                       SCIENTIFIC FRAUD UNDERLYING THE SAFETY
                          DETERMINATIONS OF GLYPHOSATE

             97.      After the EPA’s 1985 classification of glyphosate as possibly

   carcinogenic to humans (Group C), Monsanto exerted pressure upon the EPA to change

   its classification.

             98.      This culminated in the EPA’s reclassification of glyphosate to Group E,

   which was based upon evidence of non-carcinogenicity in humans.

             99.      In so classifying, the EPA stated that “[i]t should be emphasized,

   however, that designation of an agent in Group E is based on the available evidence at

   the time of evaluation and should not be interpreted as a definitive conclusion that the

   agent will not be a carcinogen under any circumstances.”

             100.     On two occasions, the EPA found that laboratories hired by Monsanto to

   test the toxicity of its Roundup products for registration purposes committed scientific

   fraud.

            101.      In the first instance, Monsanto hired Industrial Bio-Test Laboratories

   (“IBT”) to perform          and    evaluate    pesticide   toxicology studies      relating to

   Roundup.         IBT performed approximately 30 tests on glyphosate and glyphosate-containing

   products, including 11 of the 19 chronic toxicology studies needed to register Roundup with the

   EPA.




                                                  18
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 19 of 36 PageID 19




           102.    In 1976, the Food and Drug Administration (“FDA”) performed an

   inspection of IBT and discovered discrepancies between the raw data and the final report

   relating to toxicological impacts of glyphosate. The EPA subsequently audited IBT and

   determined that the toxicology studies conducted for Roundup were invalid. An EPA

   reviewer stated, after finding “routine falsification of data” at IBT, that it was “hard to

   believe the scientific integrity of the studies when they said they took specimens of the

   uterus from male rabbits.”

           103.    Three top executives of IBT were convicted of fraud in 1983.

           104.    In the second incident, Monsanto hired Craven Laboratories (“Craven”)

   in 1990 to perform pesticide and herbicide studies, including several studies on

   Roundup.

           105.    In March of 1991, the EPA announced that it was investigating Craven

   for “allegedly falsifying test data used by chemical firms to win EPA approval of

   pesticides.”

           106.    The investigation lead to the indictments of the laboratory owner and a

   handful of employees.


           MONSANTO’S CONTINUING DISREGARD FOR THE SAFETY OF MR.
                         RICHARDS AND THE PUBLIC
          107.     Monsanto claims on its website that “[r]egulatory authorities and

  independent experts around the world have reviewed numerous long-term/carcinogenicity

  and genotoxicity studies and agree that there is no evidence that glyphosate, the active

  ingredient in Roundup brand herbicides and other glyphosate-based herbicides, causes

  cancer, even at very high doses, and that it is not genotoxic.” 10

  10
   Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded
  October 9 2015)
                                                  19
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 20 of 36 PageID 20




          108.    Ironically, the primary source for this statement is a 1986 report by the

  WHO, the same organization that now considers glyphosate to be a probable carcinogen.

          109.    Glyphosate, and Monsanto’s Roundup products in particular, have long

   been associated with serious side effects and many regulatory agencies around the globe

   have banned or are currently banning the use of glyphosate herbicide products.

          110.    Monsanto’s statements proclaiming the safety of Roundup and

   disregarding its dangers misled Mr. Richards.

          111.    Despite Monsanto’s knowledge that Roundup was associated with an

   elevated risk of developing cancer, Monsanto’s promotional campaigns focused on

   Roundup’s purported “safety profile.”

          112.    Monsanto’s failure to adequately warn Mr. Richards resulted in (1) Mr.

   Richards using and being exposed to glyphosate instead of using another acceptable and

   safe method of controlling unwanted weeds and pests; and (2) scientists and physicians

   failing to warn and instruct consumers about the risk of cancer, including NHL, and

   other injuries associated with Roundup.

          113.    Monsanto failed to seek modification of the labeling of Roundup to

   include relevant information regarding the risks and dangers associated with Roundup

   exposure.

          114.    The failure of Monsanto to appropriately warn and inform the EPA has

   resulted in inadequate warnings in safety information presented directly to users and

   consumers.

          115.    The failure of Monsanto to appropriately warn and inform the EPA has

   resulted in the absence of warning or caution statements that are adequate to protect

   health and the environment.

                                               20
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 21 of 36 PageID 21




             116.    The failure of Monsanto to appropriately warn and inform the EPA has

   resulted in the directions for use that are not adequate to protect health and the

   environment.

             117.    By reason of the foregoing acts and omissions, Mr. Richards seeks

  compensatory damages as a result of Mr. Richards’ use of, and exposure to, Roundup which

  caused or was a substantial contributing factor in causing Mr. Richards to suffer from cancer,

  specifically NHL, and Mr. Richards suffered severe and personal injuries which are permanent

  and lasting in nature, physical pain and mental anguish, including diminished enjoyment of life.

             118.    By reason of the foregoing, Mr. Richards is severely and permanently

  injured.

             119.    By reason of the foregoing acts and omissions, Mr. Richards has endured

   and, in some categories continues to suffer, emotional and mental anguish, medical

   expenses, and other economic and non-economic damages, as a result of the actions and

   inactions of the Monsanto.

                           MR. RICHARDS’ EXPOSURE TO ROUNDUP

          120.      Mr. Richards began using Roundup in his yard in the late 1970s.

          121.      For at least 38 years, Mr. Richards sprayed Roundup on a regular basis in

   his yard. Mr. Richards followed all safety and precautionary warnings during the course

   of use.

          122.      Mr. Richards was subsequently diagnosed with mesenteric b-cell

   lymphoma NHL. The development of Mr. Richards’ NHL was proximately and actually

   caused by exposure to Monsanto’s Roundup products.

          123.      As a result of his injury, Mr. Richards has incurred significant economic

   and non- economic damages.

                                                  21
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 22 of 36 PageID 22




           EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS
          124.    The running of any statute of limitations has been tolled by reason of

   Monsanto’s       fraudulent     concealment.        Monsanto,    through      its   affirmative

   misrepresentations and omissions, actively concealed from Mr. Richards the true risks

   associated with Roundup and glyphosate

           125.    At all relevant times, Monsanto has maintained that Roundup is safe,

   non-toxic, and non-carcinogenic.

           126.    Indeed, even as of July 2016, Monsanto continued to represent to the

   public that “Regulatory authorities and independent experts around the world have

   reviewed numerous long-term/carcinogenicity and genotoxicity studies and agree that

   there is no evidence that glyphosate, the active ingredient in Roundup® brand herbicides

   and other glyphosate-based herbicides, causes cancer, even at very high doses, and

   that it is not genotoxic” (emphasis added). 11

           127.    As a result of Monsanto’s actions, Mr. Richards was unaware, and could

   not reasonably know or have learned through reasonable diligence that Roundup and/or

   glyphosate contact, exposed Mr. Richards to the risks alleged herein and that those risks

   were the direct and proximate result of Monsanto’s acts and omissions.

           128.    Furthermore, Monsanto is estopped from relying on any statute of

   limitations because of its fraudulent concealment of the true character, quality and nature

   of Roundup. Monsanto was under a duty to disclose the true character, quality, and

   nature of Roundup because this was non-public information over which Monsanto had

   and continues to have exclusive control, and because Monsanto knew that this

   information was not available to Mr. Richards or to distributors of Roundup. In addition,

  11
   Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded
  October 9 2015)
                                                  22
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 23 of 36 PageID 23




   Monsanto is estopped from relying on any statute of limitations because of its intentional

   concealment of these facts.

         129.      Mr. Richards had no knowledge that Monsanto was engaged in the

   wrongdoing alleged herein. Because of the fraudulent acts of concealment of

   wrongdoing by Monsanto, Mr. Richards could not have reasonably discovered the

   wrongdoing at any time prior. Also, the economics of this fraud should be considered.

   Monsanto had the ability to and did spend enormous amounts of money in furtherance of its

   purpose of marketing, promoting and/or distributing a profitable herbicide, notwithstanding the

   known or reasonably known risks. Mr. Richards and medical professionals could not have

   afforded and could not have possibly conducted studies to determine the nature, extent, and

   identity of related health risks, and were forced to rely on only the Monsanto’s representations.

   Accordingly, Monsanto is precluded by the discovery rule and/or the doctrine of fraudulent

   concealment from relying upon any statute of limitations.

                                   COUNT I - NEGLIGENCE

         130.     Mr. Richards re-alleges and incorporates by reference paragraphs 1 through

  129.

         131.     Monsanto had a duty to exercise reasonable care in the designing,

  researching, testing, manufacturing, marketing, supplying, promoting, packaging, sale,

  and/or distribution of Roundup into the stream of commerce, including a duty to assure

  that the product would not cause users to suffer unreasonable, dangerous side effects.

         132.     Monsanto failed to exercise ordinary care in the designing, researching,

  testing, manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality

  assurance, quality control, and/or distribution of Roundup into interstate commerce in that

  Monsanto knew or should have known that using Roundup created a high risk of


                                                  23
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 24 of 36 PageID 24




  unreasonable, dangerous side effects, including, but not limited to, the development of

  NHL, as well as other severe and personal injuries which are permanent and lasting in

  nature, physical pain and mental anguish, including diminished enjoyment of life, as well as

  need for lifelong medical treatment, monitoring, and/or medications.

          133.    The negligence by the Monsanto, its agents, servants, and/or employees,

  included but was not limited to the following acts and/or omissions:

          a.      Manufacturing, producing, promoting, formulating, creating, and/or
                  designing Roundup without thoroughly testing it;

        b.        Failing to test Roundup and/or failing to adequately, sufficiently, and
                  properly test Roundup;

        c.        Not conducting sufficient testing programs to determine whether or not
                  Roundup was safe for use; in that Monsanto herein knew or should have
                  known that Roundup was unsafe and unfit for use by reason of the dangers
                  to its users;

        d.        Not conducting sufficient testing programs and studies to determine
                  Roundup’s carcinogenic properties even after Monsanto had knowledge
                  that Roundup is, was, or could be carcinogenic;

        e.        Failing to conduct sufficient testing programs to determine the safety of
                  “inert” ingredients and/or adjuvants contained within Roundup, and the
                  propensity of these ingredients to render Roundup toxic, increase the
                  toxicity of Roundup, whether these ingredients are carcinogenic, magnify
                  the carcinogenic properties of Roundup, and whether or not “inert”
                  ingredients and/or adjuvants were safe for use;

        f.        Negligently failing to adequately and correctly warn the Mr. Richards, the
                  public, the medical and agricultural professions, and the EPA of the
                  dangers of Roundup;

        g.        Negligently failing to petition the EPA to strengthen the warnings
                  associated with Roundup;

        h.        Failing to provide adequate cautions and warnings to protect the health of
                  users, handlers, applicators, and persons who would reasonably and
                  foreseeably come into contact with Roundup;

        i.        Negligently marketing, advertising, and recommending the use of
                  Roundup without sufficient knowledge as to its dangerous propensities;

                                                  24
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 25 of 36 PageID 25




        j.       Negligently representing that Roundup was safe for use for its intended
                 purpose, and/or that Roundup was safer than ordinary and common items
                 such as table salt, when, in fact, it was unsafe;

        k.       Negligently representing that Roundup had equivalent safety and efficacy
                 as other forms of herbicides;

        l.       Negligently designing Roundup in a manner, which was dangerous to its
                 users;

        m.       Negligently manufacturing Roundup in a manner, which was dangerous to
                 its users;

        n.       Negligently producing Roundup in a manner, which was dangerous to its
                 users;

        o.       Negligently formulating Roundup in a manner, which was dangerous to its
                 users;

        p.       Concealing information from the Mr. Richards while knowing that
                 Roundup was unsafe, dangerous, and/or non-conforming with EPA
                 regulations; and

        q.       Improperly concealing and/or misrepresenting information from the Mr.
                 Richards scientific and medical professionals, and/or the EPA, concerning
                 the severity of risks and dangers of Roundup compared to other forms of
                 herbicides.

        r.       Negligently selling Roundup with a false and misleading label.

         134.    Monsanto under-reported, underestimated, and downplayed the serious

  dangers of Roundup.

         135.    Monsanto negligently and deceptively compared the safety risks and/or

  dangers of Roundup with common everyday foods such as table salt, and other forms of

  herbicides.

         136.    Monsanto was negligent and/or violated Florida law in the designing,

  researching, supplying, manufacturing, promoting, packaging, distributing, testing,

  advertising, warning, marketing, and selling of Roundup in that they:

         a.      Failed to use ordinary care in designing and manufacturing Roundup so as
                 to avoid the aforementioned risks to individuals when Roundup was used
                                              25
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 26 of 36 PageID 26




                 as an herbicide;


         b.      Failed to accompany its product with proper and/or accurate warnings
                 regarding all possible adverse side effects associated with the use of
                 Roundup;

         c.      Failed to accompany its product with proper warnings regarding all
                 possible adverse side effects concerning the failure and/or malfunction of
                 Roundup;

         d.      Failed to accompany its product with accurate warnings regarding the risks
                 of all possible adverse side effects concerning Roundup;

         e.      Failed to warn Mr. McEvoy of the severity and duration of such adverse
                 effects, as the warnings given did not accurately reflect the symptoms, or
                 severity of the side effects including, but not limited to, the development of
                 NHL;

         f.      Failed to conduct adequate testing, clinical testing and post-marketing
                 surveillance to determine the safety of Roundup;

         g.      Failed to conduct adequate testing, clinical testing, and post-marketing
                 surveillance to determine the safety of Roundup’s “inert” ingredients
                 and/or adjuvants;

         h.      Negligently misrepresented the evidence of Roundup’s genotoxicity and
                 carcinogenicity;

         i.      Was otherwise careless and/or negligent.

         137.    Despite the fact that Monsanto knew or should have known that Roundup

  caused, or could cause, unreasonably dangerous side effects, Monsanto continued and

  continues to market, manufacture, distribute, and/or sell Roundup to consumers, including

  the Mr. Richard.

         138.    Monsanto knew or should have known that consumers such as the Mr.

  Richards would foreseeably suffer injury as a result of Monsanto’s failure to exercise

  ordinary care, as set forth above.




                                               26
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 27 of 36 PageID 27




          139.    Monsanto’s violations of law and/or negligence were the proximate cause

  of Mr. Richards’ injuries, harm and economic loss, which Mr. Richards suffered and/or will

  continue to suffer.

          140.    As a direct and proximate result of the foregoing acts and/or omissions by

  Monsanto, Mr. Richards suffered bodily injury and resulting pain and suffering, mental

  anguish, disability, disfigurement, and loss of the capacity for the enjoyment of life, has

  incurred and will incur in the future expense of hospitalization, medical and nursing care

  and treatment, and aggravation of a previously existing condition. These losses are

  permanent or continuing in nature, and he will suffer them in the future.

          WHEREFORE, Mr. Richards respectfully requests that this Court enter judgment in

  his favor for compensatory and punitive damages, together with interest, costs herein

  incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally,

  Mr. Richards demands a jury trial on all issues so triable that are contained herein.

                                 COUNT II – STRICT LIABILITY
                                       DESIGN EFECT

          141.    Mr. Richards re-alleges and incorporates by reference paragraphs 1 through

   129.

          142.    At all times herein mentioned, Monsanto designed, researched,

  manufactured, tested, advertised, promoted, sold, distributed Roundup as hereinabove

  described that was used by the Mr. Richards.

          143.    Monsanto’s Roundup was expected to and did reach the usual consumers,

  handlers, and persons coming into contact with said product without substantial change in

  the condition in which it was produced, manufactured, sold, distributed, and marketed by

  the Monsanto.

          144.    At all times material, Roundup was in an unsafe, defective, and inherently
                                               27
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 28 of 36 PageID 28




  dangerous condition, which was dangerous to users, and in particular, to the Mr. Richards.

          145.    The Roundup designed, researched, manufactured, tested, advertised,

  promoted, marketed, sold, and distributed by Monsanto was defective in design or

  formulation in that, when it left the hands of the manufacturer and/or suppliers, the foreseeable

  risks exceeded the benefits associated with the design or formulation of Roundup.

          146.    The Roundup designed, researched, manufactured, tested, advertised,

  promoted, marketed, sold, and distributed by Monsanto was defective in design and/or

  formulation, in that, when it left the hands of the Monsanto manufacturers and/or

  suppliers, it was unreasonably dangerous, unreasonably dangerous in normal use, and it

  was more dangerous than an ordinary consumer would expect.

          147.    At all times herein mentioned, Roundup was in a defective and unsafe

  condition, and Monsanto knew or had reason to know that said product was defective and

  unsafe, especially when used in the form and manner as provided by Monsanto. In

  particular, Monsanto’s Roundup was defective in the following ways:

          a.      When placed in the stream of commerce, Monsanto’s Roundup products
                  were defective in design and formulation and, consequently, dangerous to
                  an extent beyond that which an ordinary consumer would anticipate.

          b.      When placed in the stream of commerce, Monsanto’s Roundup products
                  were unreasonably dangerous in that they were hazardous and posed a
                  grave risk of cancer and other serious illnesses when used in a reasonably
                  anticipated manner.

          c.      When placed in the stream of commerce, Monsanto’s Roundup products
                  contained unreasonably dangerous design defects and were not reasonably
                  safe when used in a reasonably anticipated manner.

          d.      Monsanto did not sufficiently test, investigate, or study its Roundup
                  products.

          e.      Exposure to Roundup presents a risk of harmful side effects that outweigh
                  any potential utility stemming from the use of the herbicide.

          f.      Monsanto new or should have known at the time of marketing its Roundup
                                            28
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 29 of 36 PageID 29




                 products that exposure to Roundup could result in cancer and other severe
                 illnesses and injuries.

         g.      Monsanto did not conduct adequate post-marketing surveillance of its
                 Roundup products.

         148.    Monsanto knew, or should have known that at all times herein mentioned

  its Roundup was in a defective condition, and was and is inherently dangerous and unsafe.

         149.    Mr. Richards was exposed to Monsanto’s Roundup, as described above,

  without knowledge of Roundup’s dangerous characteristics.

         150.    At the time of the Mr. Richards’ use of and exposure to Roundup, Roundup

  was being used for the purposes and in a manner normally intended, as a broad-spectrum

  herbicide.

         151.    Monsanto, with this knowledge, voluntarily designed its Roundup with a

  dangerous condition for use by the public, and in particular the Mr. Richards.

         152.    Monsanto had a duty to create a product that was not unreasonably

  dangerous for its normal, intended use.

         153.    Monsanto created a product that was and is unreasonably dangerous for its

  normal, intended use.

         154.    Monsanto marketed and promoted a product in such a manner so as to

  make it inherently defective as the product downplayed its suspected, probable, and

  established health risks inherent with its normal, intended use.

         155.    The Roundup designed, researched, manufactured, tested, advertised,

  promoted, marketed, sold, and distributed by Monsanto was manufactured defectively

  when the Roundup “left the hands of Monsanto” in a defective condition which was

  unreasonably dangerous to its intended users.

         156.    The Roundup designed, researched, manufactured, tested, advertised,

                                               29
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 30 of 36 PageID 30




  promoted, marketed, sold, and distributed by Monsanto reached its intended users in the

  same defective and unreasonably dangerous condition in which Monsanto’s Roundup was

  manufactured.

         157.     Monsanto    designed,    researched,   manufactured,     tested,   advertised,

  promoted, marketed, sold, and distributed a defective product, which created an

  unreasonable risk to the health of consumers and to the Mr. Richards in particular, and

  Monsanto is therefore strictly liable for the injuries sustained by the Mr. Richards.

         158.     Mr. Richards could not, by the exercise of reasonable care, have discovered

  Roundup’s defects herein mentioned, or perceived its danger.

         159.     By reason of the foregoing, Monsanto has become strictly liable to the Mr.

  Richards for the manufacturing, marketing, promoting, distribution, and selling of a

  defective product, Roundup.

         160.     Defects in Monsanto’s Roundup were the cause or a substantial factor in

  causing Mr. Richards’ injuries.

         161.     As a direct and proximate result of the foregoing acts and/or omissions by

  Monsanto, Mr. Richards suffered bodily injury and resulting pain and suffering, mental

  anguish, disability, disfigurement, and loss of the capacity for the enjoyment of life, has

  incurred and will incur in the future expense of hospitalization, medical and nursing care

  and treatment, and aggravation of a previously existing condition. These losses are

  permanent or continuing in nature, and he will suffer them in the future.

         WHEREFORE, Mr. Richards respectfully requests that this Court enter judgment in

  his favor for compensatory and punitive damages, together with interest, costs herein

  incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally,

  Mr. Richards demands a jury trial on all issues so triable that are contained herein.

                                                30
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 31 of 36 PageID 31




                               COUNT III – STRICT LIABILITY
                                   FAILURE TO WARN

         162.    Mr. Richards re-alleges and incorporates by reference paragraphs 1 through

  129.

         163.    Monsanto has engaged in the business of selling, testing, distributing,

  supplying, manufacturing, marketing, and/or promoting Roundup, and through that

  conduct, have knowingly and intentionally placed Roundup into the stream of commerce

  with full knowledge that it would reach consumers such as Mr. Richards who are exposed

  to it through ordinary and reasonably foreseeable uses.

         164.    Monsanto did in fact sell, distribute, supply, manufacture, and/or promote

  Roundup to Mr. Richards. Additionally, Monsanto expected the Roundup that it was

  selling, distributing, supplying, manufacturing, and/or promoting to reach – and Roundup

  did in fact reach – consumers, including Mr. Richards, without any substantial change in

  the condition of the product from when it was initially distributed by Monsanto.

         165.    At the time of manufacture, Monsanto could have provided warnings or

  instructions regarding the full and complete risks of Roundup and glyphosate-containing

  products because it knew or should have known of the unreasonable risks of harm

  associated with the use of and/or exposure to such products.

         166.    At all times herein mentioned, the aforesaid product was defective and

  unsafe in manufacture such that it was unreasonably dangerous to the user, and was so at

  the time it was distributed by Monsanto and at the time(s) Mr. Richards was exposed to

  and/or ingested the product. The defective condition of Roundup was due in part to the

  fact that it was not accompanied by proper warnings regarding its carcinogenic qualities


                                              31
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 32 of 36 PageID 32




  and possible side effects, including, but not limited to, developing NHL as a result of

  exposure and use.

          167.    Roundup did not contain a warning or caution statement, which was

  necessary and, if complied with, was adequate to protect the health of those exposed

  in violation of 7 U.S.C. § 136j(a)(1)(E).

          168.    Monsanto’s failure to include a warning or caution statement which was

  necessary and, if complied with, was adequate to protect the health of those exposed,

  violated 7 U.S.C. § 136j(a)(1)(E) as well as the laws of the State of Florida.

          169.    Monsanto could have amended the label of Roundup to provide additional

  warnings.

          170.    This defect caused serious injury to Mr. Richards, who used Roundup in its

  intended and foreseeable manner.

          171.    At all times herein mentioned, Monsanto had a duty to properly design,

  manufacture, compound, test, inspect, package, label, distribute, market, examine,

  maintain supply, provide proper warnings, and take such steps to assure that the

  product did not cause users to suffer from unreasonable and dangerous side effects.

          172.    Monsanto labeled, distributed, and promoted the aforesaid product that it

  was dangerous and unsafe for the use and purpose for which it was intended.

          173.    Monsanto failed to warn of the nature and scope of the side effects

  associated with Roundup, namely its carcinogenic properties and its propensity to cause

  or serve as a substantial contributing factor in the development of NHL.

          174.    Monsanto was aware of the probable consequences of the aforesaid

  conduct. Despite the fact that Monsanto knew or should have known that Roundup

  caused serious injuries, Monsanto failed to exercise reasonable care to warn of the

                                                  32
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 33 of 36 PageID 33




  dangerous carcinogenic properties and        side effect of developing NHL from Roundup

  exposure, even though these side effects were known or reasonably scientifically

  knowable at the time of distribution. Monsanto willfully and deliberately failed to avoid

  the consequences associated with its failure to warn, and in doing so, Monsanto acted

  with a conscious disregard for the safety of Mr. Richards.

         175.    At the time of exposure, Mr. Richards could not have reasonably

  discovered any defect in Roundup prior through the exercise of reasonable care.

         176.    Monsanto, as the manufacturer and/or distributor of the subject product, is

  held to the level of knowledge of an expert in the field.

         177.    Mr. Richards reasonably relied upon the skill, superior knowledge, and

  judgment of Monsanto.

         178.    Had Monsanto properly disclosed the risks associated with Roundup

  products, Mr. Richards would have avoided the risk of NHL by not using Roundup

  products.

         179.    The information that Monsanto did provide or communicate failed to

  contain adequate warnings and precautions that would have enabled Mr. Richards, and

  similarly situated individuals, to utilize the product safely and with adequate protection.

  Instead, Monsanto disseminated information that was inaccurate, false, and misleading

  and which failed to communicate accurately or adequately the comparative severity,

  duration, and extent of the risk of injuries associated with use of and/or exposure to

  Roundup and glyphosate; continued to promote the efficacy of Roundup, even after it

  knew or should have known of the unreasonable risks from use or exposure; and

  concealed, downplayed, or otherwise suppressed, through aggressive marketing and

  promotion, any information or research about the risks and dangers of exposure to

                                               33
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 34 of 36 PageID 34




  Roundup and glyphosate.

         180.     To this day, Monsanto has failed to adequately warn of the true risks of

  Mr. Richards’ injuries associated with the use of and exposure to Roundup.

           181.    As a result of its inadequate warnings, Monsanto’s Roundup products

   were defective and unreasonably dangerous when they left the possession and/or control

   of Monsanto, were distributed by Monsanto, and used by Mr. Richards.

         182.     As a direct and proximate result of the foregoing acts and/or omissions by

  Monsanto, Mr. Richards suffered bodily injury and resulting pain and suffering, mental

  anguish, disability, disfigurement, and loss of the capacity for the enjoyment of life, has

  incurred and will incur in the future expense of hospitalization, medical and nursing care

  and treatment, and aggravation of a previously existing condition. These losses are

  permanent or continuing in nature, and he will suffer them in the future.

         WHEREFORE, Mr. Richards respectfully requests that this Court enter judgment in

  his favor for compensatory and punitive damages, together with interest, costs herein

  incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally,

  Mr. Richards demands a jury trial on all issues so triable that are contained herein.

                         COUNT IV – BREACH OF IMPLIED
                                 WARRANTIES

         183.     Mr. Richards re-alleges and incorporates by reference paragraphs 1

  through 129.

         184.     At all times herein mentioned, Monsanto manufactured, distributed,

  compounded, recommended, merchandized, advertised, promoted, and sold Roundup as a

  broad spectrum herbicide. These actions were under the ultimate control and supervision

  of Monsanto.

         185.     At the time Monsanto marketed, sold, and distributed Roundup for use by
                                            34
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 35 of 36 PageID 35




  Mr. Richards, Monsanto knew of Roundup’s intended use and impliedly warranted the

  product to be of merchantable quality and safe and fit for this use.

         186.    Monsanto impliedly represented and warranted to Mr. Richards and users

  of Roundup, the agricultural community, and/or the EPA that Roundup was safe and of

  merchantable quality and fit for the ordinary purpose for which it was to be used.

         187.    These representations and warranties were false, misleading, and

  inaccurate in that Roundup was unsafe, unreasonably dangerous, not of merchantable

  quality, and defective.

         188.    Mr. Richards and/or the EPA did rely on said implied warranty of

  merchantability of fitness for particular use and purpose.

         189.    Mr. Richards reasonably relied upon the skill and judgment of Monsanto

  as to whether Roundup was of merchantable quality and safe and fit for its intended use.

         190.    Roundup was injected into the stream of commerce by the Monsanto in a

  defective, unsafe, and inherently dangerous condition, and the products’ materials were

  expected to and did reach users, handlers, and persons coming into contact with said

  products without substantial change in the condition in which they were sold.

         191.    Monsanto breached the aforesaid implied warranties, as its herbicide

  Roundup was not fit for its intended purposes and uses.

         192.    As a direct and proximate result of the foregoing acts and/or omissions by

  Monsanto, Mr. Richards suffered bodily injury and resulting pain and suffering, mental

  anguish, disability, disfigurement, and loss of the capacity for the enjoyment of life, has

  incurred and will incur in the future expense of hospitalization, medical and nursing care

  and treatment, and aggravation of a previously existing condition. These losses are

  permanent or continuing in nature, and he will suffer them in the future.

                                                35
Case 3:19-cv-01380-TJC-PDB Document 1 Filed 11/27/19 Page 36 of 36 PageID 36




         WHEREFORE, Mr. Richards respectfully requests that this Court enter judgment

   in his favor for compensatory and punitive damages, together with interest, costs herein

   incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally,

   Mr. Richards demands a jury trial on all issues so triable that are contained herein.

                            COUNT V – LOSS OF CONSORTIUM

         193.    Mrs. Richards re-alleges and incorporates by reference paragraphs 1 through

  192.

         194.    At all relevant times hereto, Mrs. Richards was and is the lawful wedded

  wife of Mr. Richards, and did and does reside with him.

         195.    As a direct and proximate result of the above described wrongful conduct of

  Monsanto, Mrs. Richards has lost the care, comfort, and companionship of Mr. Richards,

  and she will suffer these losses in the future.

         WHEREFORE, Mrs. Richards respectfully requests that this Court enter judgment

  in her favor for compensatory and punitive damages, together with interest, costs herein

  incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally,

  Mrs. Richards demands a jury trial on all issues so triable that are contained herein.

           Dated this 27th day of November, 2019.



                                                    /s/ Christopher Shakib
                                                    Christopher Shakib, Esquire
                                                    TERRELL HOGAN & YEGELWEL, P.A.
                                                    233 East Bay Street, 8th Floor
                                                    Jacksonville, Florida 32202
                                                    Telephone:     (904) 632-2424
                                                    Facsimile:     (888) 575-3241
                                                    Primary Email: shakib@terrellhogan.com
                                                    Secondary Email: jfleury@terrellhogan.com
                                                    Florida Bar No.: 0947865
                                                    Attorney for the Plaintiffs
                                                    36
